                       UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


                               JUDGMENT IN A CIVIL CASE

Barbara Brown
                Plaintiff

        vs.                                     CASE NUMBER: 3:18-cv-878 (ATB)

Andrew M. Saul, Commissioner of Social Security
             Defendant


Decision by Court. This action came to a hearing before the Court. The issues have been heard and a
                                   decision has been rendered.

IT IS ORDERED AND ADJUDGED

That the decision of the Commissioner as to the period between December 13, 2012, and June 5, 2017,
is REVERSED and this case REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper
evaluation of the opinions of the treating physicians and other medical and non-medical evidence,
Plaintiff’s RFC, and whether and when she became disabled during that time period, and other further
proceedings, consistent with this Report.

All of the above pursuant to the order of the Honorable Andrew T. Baxter, dated this 28th day of October,
2019.


DATED: October 28, 2019




                                                        s/
                                                        Patsy Harvey
                                                        Deputy Clerk
